Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 7 reading “said manually engageable outer wheel section being sufficiently snugly interengaged with said axially eccentric portion of said shaft” is indefinite.  It is not clear what the metes and bounds of the term “snugly interengaged” are.  What entails a snug fit?  Snug is defined by Merriam Webster’s dictionary as: “fitting closely and comfortably”.  No special definition of the term is provided in the specification.  Does a snug interchange require that the parts are fit closely to one another?  Does this require the parts to contact one another?  What if the parts simply contact one another but do so loosely? There is no standard for determining how much tightness is required in order to be considered ‘snug’.
The limitation of Claim 7, reading: “such that rotating said outer wheel section turns said shaft to adjust the height of said carriage relative to said track, said fastening nut being selectively tightened on said shaft and against said carriage such that rotating said outer wheel section about said axially eccentric portion of said shaft adjusts the position of said carriage longitudinally on said track” is indefinite.  Does the claim require tightening of the nut to prevent the claimed height adjustment?  The Claim does not appear to require that the nut be tightened in order to prevent height adjustment; although as disclosed there appears to be some relationship between the height adjustment and the tightening of the nut.  On page 18 of the specification it is noted that “When the proper height adjustment has been achieved or in cases where no change of height is needed, lock nut 94 may be tightened to lock shaft 82 in place on arm”.  The specification discloses a relationship between the tightening of the nut and the prevention of the ability to adjust the height.  However, there does not appear to be a directly claimed relationship between the two functions, and it is unclear whether the two clauses read above should be interpreted as being read together, which interpretation is suggested by the present specification. 
The limitation of Claim 16 reading “said manually engageable outer wheel section being sufficiently snugly interengaged with said axially eccentric portion of said shaft” is indefinite.  It is not clear what the metes and bounds of the term “snugly interengaged” are.  What entails a snug fit?  Snug is defined by Merriam Webster’s dictionary as: “fitting closely and comfortably”.  No special definition of the term is provided in the specification.  Does a snug interchange require that the parts are fit closely to one another?  Does this require the parts to contact one another?  What if the parts simply contact one another but do so loosely? 
The limitation of Claim 16, reading: “said adjustment wheel mechanism including a threaded support shaft connected to said carriage, said shaft having an axially eccentric portion that supports a manually engageable outer wheel section, said adjustment wheel mechanism further including a fastening nut threadably engaged with said shaft, said fastening nut being selectively loosened relative to both said threaded shaft and said carriage” is indefinite.  Does the claim require loosening the nut to achieve the claimed height adjustment?  The Claim does not appear to require that the nut be loosened in order to achieve height adjustment; although there appears to be some relationship between the height adjustment and the loosening of the nut.  On page 17 of the specification it is noted that “to vertically adjust the height of the fence, the operator simply loosens fastening nut 90 on wheel mechanism shaft 82”.  Which appears to require such a relationship.  However, there does not appear to be a directly claimed relationship between the two functions.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 11, and 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 1938548, Tautz, in view of USPGPUB 20060065087 Griswold et al., hereafter Griswold.
Regarding Claim 1, Tautz discloses an adjustable mounting assembly for a table saw apparatus the table saw apparatus having a rotatable saw blade (fig. 1, blade 3) operably connected to and extending through a slot (slot in throat 2) in a tabletop of the apparatus (fig 1) and the table saw apparatus further having a fence (10) extending across the tabletop and spaced apart from the saw blade (fig. 1), said assembly comprising: 
an elongate track (channel bar 14 and parts 33) for connecting to the table saw apparatus (fig. 1); 
a carriage (11) supported by and movable longitudinally on said track for carrying the fence such that the fence extends across the tabletop of the table saw apparatus (fig. 1, page 2, lines 72-80); 
an incremental adjustment wheel mechanism (fig. 8, wheel 16) rotatably supported by said carriage and interengaging said track (pg.3, line 135-140), said incremental adjustment wheel mechanism being rotated a selected amount move said carriage longitudinally on said track to a selected position on said track and move the fence to a corresponding position across the tabletop (pg.3, line 135-150),
said incremental adjustment mechanism including a roller (shaft 17) and said track including a longitudinal rail having an upper edge underlying said roller (see annotated fig 8 below), said roller circumferentially engaging and being rollable along said upper edge of said rail to support said carriage on said track (see annotated fig 8 below).

    PNG
    media_image1.png
    596
    429
    media_image1.png
    Greyscale


Regarding Claim 2, Tautz discloses that the track includes a longitudinal beam (14) for supporting said carriage slidably thereon (fig. 1) and said longitudinal rail (portion of beam 14 which carries rack 33) is being unitarily connected to and supported by said beam (fig 8), said upper edge of said rail being flat (See annotated fig 8 above) rotatably interengaged by said roller of said adjustment wheel mechanism (fig 8 annotated above).
Regarding Claim 5, Tautz also includes the wheel mechanism (combination of parts 16, 47 and 18) including a manually engageable outer wheel section (16) supported outside of a rail (45), an inner retaining wheel section (18) interconnected to said outer wheel section and interengaged with a track in a longitudinal slot interiorly of said rail (operably interengaged), and said roller (47) component being interconnected between said inner and outer wheel sections, in order to vary and or increase the distance that a workpiece may be held against a workpiece (pg. 1, lines 15-30).
Regarding Claim 10, in Tautz said carriage (11) includes a folded plate having a horizontal upper portion and unitarily attached and spaced apart inner and outer portions that depend from said horizontal upper portion (see annotated fig 3 below) and in which track (combination of parts 14 and 33) includes a longitudinal carriage retention recess (recess in portion 14 which receives the parts 18, 36, 34 and 40 as seen in fig 8) formed proximate an interior longitudinal face of said track (fig 7), said recess receiving an inner portion (34) of said inner portion of said carriage (fig 7), said distal depending flange carrying at least one laterally adjustable boss (34) disposed and reducing clearance between said inner portion of said carriage and a back wall of said channel to maintain the fence substantially parallel to a plane of the saw blade as said carriage and the fence are move along said track (since the flange helps maintain the carriage upright and parallel to blade).

    PNG
    media_image2.png
    809
    607
    media_image2.png
    Greyscale

Regarding Claim 11, the Tautz track (combination of parts 14 and 33) includes a longitudinal mounting channel (channel in portion 14 which receives the parts 36) formed in an interior face of said track (fig 7) for receiving one or more connectors (132) to secure said track to the table saw apparatus (fig 9).
Regarding Claim 14, Tautz includes a pair of generally aligned rollers (17 and 18) rotatably connected to and operably exposed from a bottom of the fence (fig 8, since the rollers can be seen form under the table and thus from under the fence) to facilitate movement of the fence across the tabletop (pg. 4, lines 30-50). 
Tautz lacks said track carrying an elongate electronic sensor strip containing information representative of said selected position of said carriage longitudinally on said track and the said corresponding selected position of the fence across the tabletop; and a digital readout attachment to said carriage and movably cooperating with said electronic sensor strip for measuring and displaying the longitudinal position of said carriage on said track and the position of the fence relative to the saw blade (in claim 1) and lacks the rail being slidably interengaged by said digital readout (claim 2), and Tautz lacks the longitudinal rail carrying said electronic sensor strip (claim 3) wherein said rail includes a longitudinal channel formed therein, which channel receives said electronic sensor strip (claim 4), and Tautz lacks said rail carrying an electronic sensor strip containing information representative of the longitudinal position of said carriage on said track and the position of the fence relative to the saw blade; and a digital readout attached to said carriage and slidably interengaged with said rail, said digital readout movably cooperating with said electronic sensor strip for measuring and displaying the longitudinal position of said carriage on said track and the position of the fence relative to the saw blade (claim 15).
Griswold discloses a rip fence for tablesaws like the movable fence apparatus of the present invention and that of Tautz, and discloses that in such an assembly includes a track (fig 2, track 48) carrying an elongate electronic sensor strip (47b) containing information representative said selected position of said carriage longitudinally on said track and the said corresponding selected position of the fence relative to the saw blade (par 0018 and par 0033 which indicate that the position along the rails is measured via positional sensors and is communicated to users via pointers and measurements thus alerting a user of the position of the fence relative to the blade); and a digital readout  attachment (44) to said carriage and movably cooperating with said electronic sensor strip for measuring and displaying the longitudinal position of said carriage on said track and the position of the fence relative to the saw blade (par 0019-0023)(per Claim 1), where per claim 2, the Griswold rail is slidably interengaged by the digital readout of the Griswold assembly (fig 2), where per claim 3, Griswold discloses that in the analogous assembly thereof it is known to include a longitudinal rail (fig 2, 60) carrying said electronic sensor strip (74a) where per claim 4, said rail includes a longitudinal channel formed therein (channel which forms face which receives strip 74a), which channel receives said electronic sensor strip (as seen in fig 2), in order to provide accurate information to users of a fence’s position relative to a saw blade (par 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tautz by having the Tautz track carry an elongate electronic sensor strip containing information representative of the longitudinal position of said carriage on said track and the position of the fence relative to the saw blade; and a digital readout attachment to said carriage and movably cooperating with said electronic sensor strip for measuring and displaying the longitudinal position of said carriage on said track and the position of the fence relative to the saw blade (per claim 1), and to modify Tautz by having the Tautz rail being slidably interengaged by said digital readout, per claim 2, and to have the longitudinal rail carry said electronic sensor strip, per claim 3, wherein said rail includes a generally vertical outer face having a longitudinal channel formed therein, which receives said electronic sensor strip, per claim 4, in order to provide accurate information to users of a fence’s position relative to a saw blade as taught by Griswold.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tautz in view of Griswold, and USPGPUB 20140158437, Arai.
Regarding Claim 6, the Tautz assembly as modified by Griswold discloses all the limitations of claim 5 as discussed above.
Modified Tautz lacks said roller including an annular elastomeric element for frictionally gripping said rail as said roller component rotates over said rail.
Arai discloses a roller guide assembly for riding on a rail analogous to the roller assembly if the present invention and states that in such an assembly it is beneficial to have the rollers include an annular elastomeric element (par 0015) for frictionally gripping said rail as said roller component rotates over said rail (par 0015) in order to provide better ride quality to the rail/roller (par 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tautz by having the roller component include an annular elastomeric element for frictionally gripping said rail as said roller component rotates over said rail in order to provide better ride quality to the rail/roller assembly/apparatus as taught by Alai. 

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tautz in view of Griswold and in view of USPGPUB 20110197733, Liu.
Regarding Claims 9 and 13, the Tautz assembly as modified by Griswold discloses all the limitations of claim 1 as discussed above.
Modified Tautz lacks per Claim 9, a plurality of angular adjustment elements for interconnecting the fence to said carriage, each said adjustment element being received through respective enlarged holes in a plate secured to the fence, which enlarged holes are wide enough to allow said plate to be repositioned relative to said angular adjustment elements to adjust the angle at which the fence extends across the tabletop from said track, where per claim 13, each adjustment element includes exterior threads for interengaging corresponding interior threads of a respective fastening nut to secure said plate to said carriage.
Liu discloses a rip fence mechanism for a sawing machine, like the fence apparatus of the present invention and like the apparatus of Tautz, and discloses (with regard to Claim 9) that in such an assembly it is known and beneficial to have a plurality of angular adjustment elements (fig 4, 624) for interconnecting a fence (34) to a carriage (fence plate 34), each said adjustment element being received through respective enlarged holes (608) in a plate (60) secured to the fence (fig 4), which enlarged holes are wide enough to allow said plate to be repositioned relative to said angular adjustment elements (fig 4) in order to adjust the angle at which the fence extends across the tabletop from said track (par 0040), (where per claim 13) each adjustment element (624) includes exterior threads for interengaging corresponding interior threads of a respective fastening nut (662) (par 40) in order to secure said plate to said carriage (par 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tautz, as modified Griswold, by (with regard to claim 9) having a plurality of angular adjustment elements for interconnecting the fence to said carriage, each said adjustment element being received through a respective enlarged hole in a plate secured to the fence and through corresponding fastening hole in said carriage, which enlarged holes are wide enough in order to beneficially allow said plate to be repositioned relative to said pins to adjust the angle at which the fence extends across the tabletop from said track as taught by Liu, (where per claim 13), each adjustment element includes exterior threads for interengaging corresponding interior threads of a respective fastening nut in order to secure said plate to said carriage as taught by Liu.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tautz in view of Griswold and in view of USPN 7683635, Wixey.
Regarding Claim 12, the Tautz device modified by Griswold discloses all the limitations of claim 1 as discussed above. 
Modified Tautz lacks one of said carriage and said digital readout carries a magnet and the other of said carriage and digital readout includes a magnetically attracted material for releasably securing said digital readout to said carriage of said readout.
DeLaGarza discloses a digital readout device, like the digital readout device of the apparatus of the present disclosure, and discloses that in such an assembly it is known and beneficial to make a bracket (70) of the machine [analogous to the digital readout holding carriage of the present invention] include a magnetically attracted material for releasably securing a digital readout to said bracket (col. 4 lines 10-30), in order to allow the readout device to be attached to the part of the machine where measurements are taken (col. 4, lines 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tautz by having the carriage thereof includes a magnetically attracted material for releasably securing said digital readout to said carriage in order to allow the readout device to be attached to the part of the machine where measurements are taken, as taught by Wixey.
Claims Not Subject to Prior Art Rejection
Claims 16-19 have not been rejected using a prior art rejection because no determination of allowability can be made in view of the 35 USC 112 issues presented above.  
Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of references is discussed above in relation to the rejection of claim 1.  None of this art or other cited/related art disclose an incremental adjustment wheel assembly further including an outer wheel section and an inner wheel section axially interconnected to said roller, said inner wheel section being engageable with and rollable along an underlying floor of a longitudinal slot in said track, which slot is formed in said track adjacent to said rail such that said inner wheel section further supports said carriage on said track and restricts lateral movement of said outer wheel section and roller component relative to said longitudinal rail, in combination with all of the features of claims 1 and 21.
Claim 23 is allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of references is discussed above in relation to the rejection of claim 1, which has many of the same limitations as Claim 23.  None of this art, or other cited/related art disclose an incremental adjustment wheel assembly further including an outer wheel section and an inner wheel section axially interconnected to said roller, said inner wheel section being engageable with and rollable along an underlying floor of a longitudinal slot in said track, which slot is formed in said track adjacent to said rail such that said inner wheel section further supports said carriage on said track and restricts lateral movement of said outer wheel section and roller component relative to said longitudinal rail, in combination with all of the features of claim and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 4/18/22, with respect to all of the previously made 35 USC 112 and to the 35 USC 103 rejections of claims 16-19, have been fully considered and are persuasive.  Applicant’s amendments have obviated the 35 USC 112 rejections.  Specifically, Applicant has fixed the antecedent basis issues for the former limitations “the tabletop”, “the position of said carriage” “the position of the fence” “the longitudinal position of said carriage” in claim 1; Applicant has clarified per claims 2, 4, 7, 9-11, 15 and 20 the structure being delimited.  The 35 USC 112 rejections of Claims 1-7,9-14,16-19 and 21-23  has been withdrawn. Applicant’s amendments have also overcome the prior art rejections per claims 16-19 and do not present new subject matter.  However, Claims 16-19 are subject to 35 USC 112 rejections as discussed above.
Applicant’s arguments, see remarks, filed 4/18/22, with respect to all of the previously made  35 USC 103 rejections of claims 1- and 9-14, have been fully considered and are persuasive.  Applicant argued that the prior art cited lacks said incremental adjustment mechanism including a roller and said track including a longitudinal rail having an upper edge underlying said roller, said roller circumferentially engaging and being rollable along said upper edge of said rail to support said carriage on said track.  Examiner disagrees. As noted above, with reference to annotated fig 8 above, Tautz includes a roller being circumferentially engaged with and being rollable along said upper edge of said rail to support said carriage on said track.  As such, the claims remain rejected in view of Tautz.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724